DAVIDSON, Judge.
The offense is the unlawful sale of whiskey on Sunday, Art. 666 — 25, Vernon’s Ann.P.C.; the punishment, a fine of one hundred dollars.
The record is before us without a statement of facts or bills of exception.
The information is sufficient to charge the offense. Hughes v. State, 134 Tex.Cr.R. 175, 114 S.W.2d 566.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.